2016 UT App 78



               THE UTAH COURT OF APPEALS

      DARRELL VEAZIE, JANINE VEAZIE, DELAUN BLAKE, AND
                   WILLHELMENA BLAKE,
                         Appellees,
                              v.
          RCB RANCH LLC AND ROBERT C. BENSON,
                         Appellants.

                      Per Curiam Decision
                        No. 20160144-CA
                       Filed April 21, 2016

           Fourth District Court, Heber Department
               The Honorable Roger W. Griffin
                        No. 130500142

       Edwin C. Barnes, Aaron D. Lebenta, and Timothy R.
                 Pack, Attorneys for Appellants
         Rodney R. Parker and Adam M. Pace, Attorneys
                         for Appellees

  Before JUDGES GREGORY K. ORME, J. FREDERIC VOROS JR., and
                     STEPHEN L. ROTH.

PER CURIAM:

¶1      Appellants RCB Ranch LLC and Robert C. Benson
(collectively, Benson) appeal an order finding Benson to be in
contempt and entering a default judgment on one cause of
action. This case is before this court on a motion to dismiss the
appeal filed by Appellees Darrel Veazie, Janine Veazie, Delaun
Blake, and Willhelmena Blake (collectively, Veazie). We dismiss
the appeal for lack of jurisdiction.

¶2     The district court granted Veazie’s motion to hold Benson
in contempt of an order made at the final pretrial hearing, where
the district court ordered both parties not to tamper with or do
                        Veazie v. RCB Ranch


anything to their property that would pertain to any of the issues
raised in the lawsuit. The district court found that Benson
“blatantly violated this order . . . by significantly altering the
appearance of the cargo box fence on the property (covering it
up), which is a central issue of [Veazie’s] nuisance claim.” The
district court found that Benson’s “actions severely prejudiced
[Veazie’s] ability to prove [the] nuisance claim and was done
deliberately and willfully despite being subject to a direct order
not to act in such a manner.” The district court noted that it had
previously found that Benson engaged in spoliation of video
evidence relevant to Veazie’s nuisance claim and had reserved a
ruling on the remedy. After finding Benson in contempt, the
district court sanctioned Benson under rule 37(b) of the Utah
Rules of Civil Procedure by striking the answer to the nuisance
claim and entering a default judgment on that claim. The district
court reserved the issue of compensatory damages for jury
determination.

¶3     Veazie moves to dismiss the appeal for lack of appellate
jurisdiction, arguing that the order appealed was a civil
contempt order that is interlocutory and not appealable as a
matter of right. “The appealability of a contempt order depends
on the nature of the order.” York v. Performance Auto, Inc., 2011
UT App, 257, ¶ 14, 264 P.3d 212. If the contempt order is
“criminal,” it is final and appealable as a matter of right. Id. ¶ 16.
However, if the order is “civil,” it is an interlocutory order that is
not appealable as a matter of right, unless it “arose out of
supplemental proceedings after a final judgment.” Id. The only
issue now before this court is whether the contempt order is
criminal and therefore appealable as a matter of right.

¶4     Factors indicating that an order of contempt is criminal
include that the order is intended “to vindicate the court’s
authority, as by punishing an individual for disobeying an
order,” that “the sanction is fixed,” that the sanction “is imposed
retroactively for a completed action of disobedience,” and that



20160144-CA                      2                 2016 UT App 78
                       Veazie v. RCB Ranch


the contempt order may be captioned separately. Id. ¶ 14
(citation and internal quotation marks omitted). Factors
indicating that a contempt order is civil include that “its purpose
is remedial, either to coerce compliance with a court order or to
compensate an aggrieved party for injuries resulting from
[noncompliance] with an order,” that the order is contingent,
and that the order bears the caption of the underlying case. Id.
¶ 15 (alternation in original) (citation and internal quotation
marks omitted). After considering these factors, we conclude
that the order is a civil contempt order.

¶5      The district court in this case intended more to
compensate Veazie than to punish Benson for Benson’s
disobeying its spoliation order. The contempt order was
remedial and intended to address the result of the alteration of
the property that Veazie would be “severely prejudiced” and
“significantly impaired” in pursuing the nuisance claim. The
district court specifically invoked the remedies available for
spoliation of evidence under rule 37(b) of the Utah Rules of Civil
Procedure, which were made available by rule 37(e). 1

¶6     A similar case, Daynight LLC v. Mobilight, Inc., 2011 UT
App 28, 248 P.3d 1010, involved an appeal of a decision to grant
a motion for sanctions for spoliation and enter a default
judgment. This court stated that the provision now appearing in
rule 37(e) allowed a district court to take “any action authorized
by [rule 37(b)(2)] if a party destroys, conceals, alters, tampers
with or fails to preserve a document, tangible item, electronic
data or other evidence in violation of a duty.” Id. ¶ 2 (emphasis
omitted) (citation and internal quotation marks omitted). Under
the provisions of rule 37(e), a court is not required to find


1. The provision currently appearing at rule 37(e) of the Utah
Rules of Civil Procedure was previously contained in rule 37(g)
of the Utah Rules of Civil Procedure.




20160144-CA                     3                2016 UT App 78
                        Veazie v. RCB Ranch


“willfulness, bad faith, fault or persistent dilatory tactics” or the
violation of court orders before a court may sanction a party. Id.
(citation and internal quotation marks omitted). Concluding that
the destruction of evidence allowed the district court to take any
action allowed by rule 37(b)(2), this court affirmed the district
court’s entry of a default judgment based upon proof of
spoliation of evidence.

¶7      The contempt order in this case was intended to
compensate Veazie as an aggrieved party by imposing a
remedial sanction for spoliation of evidence related to the
nuisance claim, specifically citing the sanctions available under
rule 37(b)(2). It follows that the contempt order was a civil
contempt order intended “to compensate an aggrieved party
for injuries resulting from [noncompliance] with an order.”
York, 2011 UT App 257, ¶ 15 (alteration in original) (citation and
internal quotation marks omitted). In addition, the ruling
referenced the district court’s earlier findings regarding Benson’s
actions constituting spoliation of evidence, as to which the
district court had reserved a ruling on the remedy. The entry of a
default judgment on the nuisance claim addressed the effect of
Benson’s actions constituting spoliation of evidence upon
Veazie’s ability to pursue the nuisance claim, and the sanction
was limited to the damages determined to be attributable to the
nuisance claim.

¶8     Because we determine that the contempt order is a civil
contempt order, it is interlocutory and not immediately
appealable as a matter of right. Accordingly, we dismiss this
appeal for lack of jurisdiction because it is not taken from a final
appealable judgment. Our dismissal is without prejudice to any
challenge to the contempt order on the merits in an appeal that
may be taken after the entry of a final judgment.




20160144-CA                      4                 2016 UT App 78